Citation Nr: 1540201	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  14-09 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from July 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the on his March 2014 VA Form 9, the Veteran requested a Board videoconference hearing.  However, he subsequently withdrew that request in July 2015.  38 C.F.R. § 20.704(e).

The Board notes that the issue of entitlement to an increased rating for sciatica of the right lower extremity was also addressed in the March 2014 statement of the case (SOC).  However, March 2014 VA Form 9 prepared by the Veteran's attorney reflects a limitation of the appeal to patellofemoral pain syndrome of the right knee, and the RO closed the appeal on the right lower extremity sciatica claim.  As such, the issue before the Board is limited to that reflected on the cover page.


FINDING OF FACT

In July 2015, the Veteran's attorney submitted a written statement indicating that the Veteran wished to withdraw his right knee patellofemoral pain syndrome claim.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claim of entitlement to an increased initial rating for patellofemoral pain syndrome of the right knee have been met.  38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  In July 2015, the Veteran's attorney submitted a written statement expressing the Veteran's desire to withdraw his right knee patellofemoral pain syndrome claim on appeal.  Thus, the Board finds that the criteria for withdrawal of the Veteran's claim for an increased rating for patellofemoral pain syndrome of the right knee have been met. Id. 

As the increased rating claim has been withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board concludes that it does not have jurisdiction to review the appeal as to the issue of entitlement to an increased rating patellofemoral pain syndrome of the right knee, and the appeal is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).


ORDER

The appeal on the issue of entitlement to an increased rating for patellofemoral pain syndrome of the right knee is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


